UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-21556 Investment Company Act file Perritt Funds, Inc. (Exact name of registrant as specified in charter) 300 South Wacker Drive Suite 2880 Chicago, IL 60606 (Address of principal executive offices) (Zip code) Michael J. Corbett 300 South Wacker Drive Suite 2880 Chicago, IL 60606 (Name and address of agent for service) 1-312-669-1650 Registrant's telephone number, including area code Date of fiscal year end: 10/31/11 Date of reporting period: 7/1/2010 – 6/30/2011 Item 1. Proxy Voting Record. PERRITT FUNDS, INC. EMERGING Issuer Symbol CUSIP Mtg Date Proposal* Proposed By** Voted*** For/Against For Management**** American Medical Alert Corp. AMAC 8/5/2010 M Y For Y 8 X 8 EGHT 8/31/2010 M Y For Y Ophthalmic Imaging Systems OISI 8/26/2010 M Y For Y Rentrak Corporation RENT 8/26/2010 M Y For Y American Software, Inc. AMSWA 8/16/2010 M Y For Y Navarre Corporation NAVR 9/15/2010 M Y For Y Friedman Industries, Inc. FRD 9/2/2010 1 M Y For Y Iteris, Inc. ITI 46564t107 9/17/2010 M Y For Y PC Mall, Inc. MALL 69323K100 9/20/2010 M Y For Y Advansource Biomaterials Corp. ASB 00767T109 8/14/2010 M Y For Y Gasco Energy, Inc. GSX 9/15/2010 M Y For Y Perma-Fix Environmental Services, Inc. PESI 9/29/2010 M Y For Y Gasco Energy, Inc. GSX 9/15/2010 M Y For Y Frequency Electronics, Inc. FEIM 10/6/2010 M Y For Y Freeseas Inc. FREE Y26496102 9/30/2010 1,2,12,52b M Y For Y Perritt Emerging Opportunites Fund PREOX 9/30/2010 M TD For Y Schmitt Industries, Inc. SMIT 10/8/2010 1 M Y For Y Trinity Biotech PLC TRIB 9/30/2010 4b M Y For Y Univeral Power Group, Inc. UPG 10/7/2010 M Y For Y Micronetics, Inc. NOIZ 10/21/2010 M Y For Y Concurrent Computer Corporation CCUR 10/26/2010 M Y For Y Tandy Braands Accessiories, Inc. TBAC 10/26/2010 M Y For Y John B. Sanfilippo & Son, Inc. JBSS 11/3/2010 M Y For Y Magnetek, Inc. MAG 11/10/2010 M Y For Y Magnum Hunter Resources Corporation MHR 55973B102 10/27/2010 1,2,3,4a,8,12 M Y For Y Sparton Corporation SPA 10/27/2010 1,2,10b,12, M Y For Y BOFI Holding, Inc. BOFI 05566U108 10/21/2010 M Y For Y Allied Healthcare Products, Inc. AHPI 11/11/2010 1 M Y For Y Perceptron, Inc. PRCP 71361F100 11/16/2010 M Y For Y Globecomm Systems, Inc. GCOM 37956X103 11/18/2010 M Y For Y Versar, Inc. VSR 11/17/2010 M Y For Y Baldwin Technology Company BLD 11/16/2010 1 M Y For Y Emerson Radio Corp. MSN 11/10/2010 M Y For Y Flexsteel Industries, Inc. FLXS 12/6/2010 M Y For Y Espey Mfg. & Electronics Corp. ESP 11/19/2010 M Y For Y Magellan Petroleum Corporation MPET 12/8/2010 1,2,3,4a,8 M Y For Y Widepoint Corporation WYY 12/8/2010 M Y For Y Napco Security Technologies, Inc. NSSC 12/7/2010 M Y For Y KMG Chemicals, Inc. KMGB 12/7/2010 M Y For Y 1-800-Flowers FLWS 68243Q106 12/2/2010 M Y For Y ARI Network Services, Inc. ARIS 12/16/2010 M Y For Y Turbosonic Technologies, Inc. TSTA 12/9/2010 M Y For Y Synergetics USA, Inc. SURG 87160G107 12/16/2010 M Y For Y PHC, Inc. PHC 12/6/2010 1,2,3,4a M Y For Y GP Strategies Corporation GPX 36225V104 12/15/2010 M Y For Y IA Global, Inc. IAGI 44920E203 12/17/2010 M Y For Y HQ Sustainable Maritime Ind. Inc. HQS 40426A208 12/14/2010 M Y For Y Vista Gold Corp. VGZ 12/15/2010 7 M Y For Y Flexible Solutions International, Inc. FSI 33938T104 12/29/2010 M Y For Y G.Willi-Food International Ltd. WILC M52523103 12/27/2010 M Y For Y Far East Energy Corporation FEEC 1/12/2011 M Y For Y Northern Technologies International Corp. NTIC 1/20/2011 M Y For Y On Track Innovations Ltd. OTIV M8791A109 12/24/2010 2,10a M Y For Y Far East Energy Corporation FEEC 1/12/2011 M Y For Y Hennessyk Advisors, Inc. HNNA 1/18/2011 M Y For Y FSII International, Inc. FSII 1/19/2011 1,2,3,4a M Y For Y Flexible Solutions International, Inc. FSI 33938T104 12/31/2010 M Y For Y Motorcar Parts of America, Inc. MPAA 1/14/2011 M Y For Y RF Monolithics, Inc. RFMI 74955F106 1/19/2011 M Y For Y Golden Odyssey Mng. Inc. GODYF 38113R1047 1/20/2011 M Y For Y Seanergy Maritime Holdings Corp. SHIP Y73760103 1/4/2011 1,52b M Y For Y Amtech Systems, Inc. ASYS 1/20/2011 M Y For Y Fortune Industries, Inc. FFI 34963X200 2/21/2011 1,2,10b M Y For Y Isoray, Inc. ISR 46489V104 2/24/2011 1,2,10b M Y For Y Advantage Technologies Group, Inc. AEY 3/2/2011 1,2,10b M Y For Y Williams Controls, Inc. WMCO 2/22/2011 1,10b M Y For Y LRAD Corporation LRAD 50213V109 3/24/2011 M Y For Y Spectrum Control, Inc. SPEC 4/4/2011 1,2,3,10b M Y For Y Versant Corporation VSNT 4/18/2011 1,2,3,4a M Y For Y Socket Mobile, Inc. SCKT 83368E200 4/27/2011 M Y For Y Virtus Investment Partners, Inc. VRTS 92828Q109 4/28/2011 1,2,10b M Y For Y Full House Resorts, Inc. FLL 4/26/20111 1,2,3,4a M Y For Y CE Franklin LTD. CFK 4/25/2011 M Y For Y Wells-Gardmer Electronics Corporation WGA 5/10/2011 M Y For Y Dot Hill Systems Corp. HILL 25848T109 5/2/2011 1,2,3,4a,10b M Y For Y Allied Motion Technologies Inc. AMOT 5/12/2011 M Y For Y A. T. CROSS Company ATX 4/28/2011 1,3,19b M Y For Y Alamo Group Inc. ALG 5/5/2011 1,2,10b M Y For Y Vista Gold Corp. VGZ 5/4/2011 1,2,10b,10b1 M Y For Y Aerocentury Corp. ACY 4/28/2011 M Y For Y Century Casinos, Inc. CNTY 5/12/2011 M Y For Y RELM Wireless Corporation RWC 5/25/2011 1,10b,10b1,13 M Y For Y Ballantyne Strong, Inc. BTN 5/4/2011 1,10b,10b1,13 M Y For Y Onvia, Inc. ONVI 68338T403 5/10/2011 1 M Y For Y Datalink Corporation DTLK 5/12/2011 M Y For Y Core Molding Technologies, Inc. CMT 5/11/2011 M Y For Y Bioclinica Inc. BIOC 09071B100 5/11/2011 M Y For Y RELM Wireless Corporation RWC 5/25/2011 1,10b,10b1 M Y For Y Cyberoptics Corporation CYBE 5/23/2011 M Y For Y KSW, Inc. KSW 48268R106 5/5/2011 M Y For Y Bank of Commerce Holdings BOCH 06424J103 5/17/2011 1,2,10b M Y For Y TOR Minerals International TORM 5/13/2011 M Y For Y Microfinancial Incorporated MFI 5/12/2011 M Y For Y Rimage Corporation RIMG 5/11/2011 1,3,10b,10b1 M Y For Y Digital Ally, Inc. DGLY 25382P109 5/24/2011 M Y For Y Hopfed Banccorp, Inc. HFBC 5/18/2011 1,10B M Y For Y Carriage Services, Inc. CSV 5/17/2011 1,2,10b,10b1 M Y For Y Newtek Business Services, Inc. NEWT 5/25/2011 1,2,10b,10b1 M Y For Y Overhill Farms, Inc. OFI 5/25/2011 M Y For Y AXT, Inc. AXTI 00246W103 5/23/2011 1,2,10b,10b1 M Y For Y Hooper Holmes, Inc. HH 5/24/2011 1,2,10b M Y For Y Kraton Defense & Sec. Solutions, Inc. KTOS 50077B207 5/27/2011 1,2,3,10b,10b1,13 M Y For Y Astro-Med, Inc. A LOT 04638F108 5/17/2011 1 M Y For Y Sorl Auto Parts, Inc. SORL 78461U101 6/1/2011 M Y For Y Transcend Services, Inc. TRCR 6/1/2011 1,2.3.10Bb10b1 M Y For Y Trinity Biotech PLC TRIB 5/20/2011 1,2,3,10a,12,41,43,45 M Y For Y Universal Stainless & Alloy Prods. Inc. USAP 5/26/2011 1,2,10b,10b1 M Y For Y Manitex International Inc. MNTX 5/26/2011 M Y For Y Noah Education Holdings Ltd. NED 65487R303 5/27/2011 3 M Y For Y Pacific Premier Bancorp, Inc. PPBI 69478X105 5/25/2011 M Y For Y Adcare Health Systems, Inc. ADK 00650W300 6/3/2011 M Y For Y Birdner Dental Management Services Inc. BDMS 6/2/2011 1 M Y For Y Ramtron International Corporation RMTR 6/7/2011 M Y For Y U.S. Home Systems, Inc. USHS 90335C100 6/7/2011 M Y For Y The Management Network Group, Inc. TMNG 6/8/2011 M Y For Y The Management Network Group, Inc. TMNG 6/8/2011 M Y For Y Heelys, Inc. HLYS 42279M107 6/9/2011 M Y For Y Evolving Systems, Inc. EVOL 30049R209 6/16/2011 M Y For Y Hallador Energy Company HNRG 40609P105 5/25/2011 M Y For Y CTI Industries Corporation CTIB 6/3/2011 M Y For Y Innodata Isogen, Inc. INOD 6/7/2011 1,2,3,10b,10b1 M Y For Y CPI Aerostructures, Inc. CVU 6/14/2011 M Y For Y Allied Healthcare International, Inc. AHCI 01923A109 6/14/2011 1,2,10b,10b1 M Y For Y RCM Technologies, Inc. RCMT 6/16/2011 M Y For Y Addus Homecare Corporation ADUS 6/22/2011 M Y For Y Smartpros Ltd. SPRO 83171G103 6/23/2011 M Y For Y Exeter Resource Corporation XRA 6/7/2011 1,2,19b M Y For Y Hastings Entertainment, Inc. HAST 6/8/2011 M Y For Y American Bio Medica Corporation ABMC 6/14/2011 M Y For Y MFRI, Inc. MFRI 6/15/2011 M Y For Y Intest Corporation INTT 6/22/2011 M Y For Y Evolving Systems, Inc. EVOL 30049R209 6/23/2011 13,48a M Y For Y Flamel Technologies S.A. FLML 6/24/2011 1,7,10b,12,15,43 M Y For Y Gasco Energy, Inc. GSX 7/20/2011 1,2,3,10b,10b1 M Y For Y Mitcham Industries, Inc. MIND 7/28/2011 1,2,4a M Y For Y Williamette Valley Vineyards, Inc. WVVI 7/10/2011 M Y For Y Concurrent Computer Corporation CCUR 6/29/2011 1,4b,8,13 M Y For Y On Track Innovations Ltd. OTIV M8791A109 6/24/2011 2 M Y For Y Sinohub, Inc. SIHI 82935L101 7/13/2011 M Y For Y Nobility Homes, Inc. NOBH 7/19/2011 M Y For Y Riverview Bancorp, Inc. RVSB 7/20/2011 1,10b,10b1 M Y For Y Calamp Corp. CAMP 7/28/2011 M Y For Y Clicksoftware Technologies Ltd. CKSW M25082104 7/21/2011 M Y For Y ICAD Inc. ICAD 44934S107 7/19/2011 M Y For Y Proposal * 1:Election of Directors 2:Ratification of Auditors 3:Approve amendment to stock purchase plan/restricted plan/and or incentive plan 4.(a)Approve amendment to increase authorized shares (b)decrease authorized shares 5:Approve Investment Advisory Agreement 6:Shareholder request for additional information/meeting and/or proposal 7:(a)Approve the issuance of debt and/or(b) shares 8:Approve amendment to certificate of incorporation 9:Approve indemnification agreement between officers and directors 10:(a)Authorized Board to fix Auditor's remuneration (b) Executive Compensation (b1) Frequency of Voting 11:Approve Reorganization Transaction 12:Approve ammendments to company's by-laws / articles of incorporation 13. Approve adjournment of meeting to solicit additional proxies. 14. Amend Declaration of Trust to reduce shareholder quorom 15.Capital Structure Changes 16. Approve Merger proposal 17. Stockholder Proposal 18. Approval of Deferred Compensation Plan 19. (a)Declassify Board of Directors/(b) Fix number of Directors 20. Compensation Limitations 21. Director Election Vote Standard 22.Compensation Plan fo Non-Employee Directors 23. Performance Incentive Plan/Compensation Adjustment 24. Director Term Limits 25. Competitive Pay 26.Recoup Unearned Management Bonuses 27.Separation of Chairman and CEO 28.(a) Receive/Approve Financial Statements(b) Approve Annual Report 29.Approve Amendment to Employment Agreement 30(a).Majority vote for Directors,(b) Disclosure of Political,(c)Charitable Contributions 31.(a)Executive Severance, (b)Strategy to oppose privatization 32. Approve amendment to Non-Employee Director Stock Incentive Plan 33. Stockholder proposal regarding sale of company or division of company 34. To eliminate fundamental investment restrictions 35. Authorization to dispose of shares held by the company 36. Authorization to repurchase shares 37. Amendment of restated investment management 38. Approval of a subadvisor approval policy 39. Approval of revised fundamental investment restrictions 40. Approval of amended and restated declaration of trust 41. To Receive the Directors Annual Reports/Financial Statements 42. To give authority to allot shares up to a specific amount / or share issue premium 43Miscellaneous Corporate Actions 44. Approval of retirement benefits 45. Dividend Declaration 46. Other Discretionary Matters 47. Approval of Renewal D&O Insurance Policy 48. (a) Approve sale/ (b) liquidation of company 49. Withhold All Nominees 50. Other 51.Proposal on Cumulative Voting 52. (a) Approve Stock Split /(b) Reverse Stock Split 53. Ratify Rights Agreement Stockholder Proposals 53.Issuance of a Sustainability Report 54.Act on Stockholder Proposal ** M: Management S: Shareholder(s) *** Y: Yes Y(e):Yes electronic N: No **** For Management Y: Yes N: No ***** 1:PCM-Perritt Capital Management 2:PMCO-Perritt MicroCap Opportunities Fund SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Perritt Funds, Inc. By (Signature and Title)*/s/ Michael J. Corbett Michael J. Corbett President (Principal Executive Officer) Date7/22/11 * Print the name and title of each signing officer under his or her signature.
